ORDER
PER CURIAM.
V.M. (Mother) is the natural mother of three children, D.S., B.S., and A.S. (collectively “Children”). She appeals from three separate judgments that terminated her parental rights to the Children. We have consolidated those appeals.
We have reviewed the briefs of the parties and the record on appeal and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). Further, no error of law or otherwise appears. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).